UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7963


DONELL D. LEE,

                 Petitioner - Appellant,

          v.

DAVID BALLARD, Warden, Mt. Olive Correctional Complex,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:15-cv-00007-JPB-MJA)


Submitted:   April 13, 2016                    Decided:   May 2, 2016


Before WILKINSON and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donell D. Lee, Appellant Pro Se.     Laura Young, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donell D. Lee seeks to appeal the district court’s order

denying     relief   on     his     28    U.S.C.     § 2254        (2012)     petition.

The district    court     referred       this   case    to     a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                         The magistrate

judge recommended that the petition be denied and dismissed with

prejudice and advised Lee that the failure to file timely and

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Lee filed an objection to the magistrate judge’s recommendation,

and   the   district    court     overruled      the    objection,      adopted     the

magistrate judge’s recommendation, granted Respondent’s motion

for summary judgment, and denied the § 2254 petition.

      The   district      court’s    order      is   not     appealable       unless   a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.    § 2253(c)(1)(A)            (2012).            A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies      this         standard      by     demonstrating       that

reasonable     jurists      would        find   that    the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

                                           2
denies     relief      on     procedural            grounds,        the     prisoner           must

demonstrate     both    that       the       dispositive          procedural       ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                 Diamond v.

Colonial     Life   &       Accident         Ins.     Co.,    416       F.3d     310,     315-16

(4th Cir.    2005);     Wells      v.    Shriners          Hosp.,    109    F.3d    198,       201

(4th Cir.     1997);        Wright      v.     Collins,       766       F.2d     841,    845-46

(4th Cir.     1985).         Lee     has      waived       appellate       review        of    the

district court’s order by failing to file specific objections

after     receiving     proper          notice        to     the    magistrate           judge’s

recommendation      concerning           all        claims    other       than     his        claim

alleging     that     the      indictment            was     procured       through           false

testimony.

     With respect to that claim, we have independently reviewed

the record and conclude that Lee has not made the requisite

showing     warranting         the       issuance            of     a      certificate          of

appealability.              Accordingly,            we     deny     a      certificate           of

appealability, deny leave to proceed in forma pauperis, deny




                                               3
Lee’s   motion   to    appoint     counsel,    and   dismiss   the     appeal.

We dispense   with     oral   argument    because    the   facts   and   legal

contentions   are     adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      4